Citation Nr: 0127574	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear condition.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board observes that the issue of entitlement to service 
connection for tinnitus has been certified for appeal.  The 
veteran raised the claim of entitlement to service connection 
for tinnitus in an April 2000 substantive appeal.  In an 
April 2000 rating decision, the RO denied service connection 
for this disorder.  The issue was included in an April 2000 
supplemental statement of the case although no notice of 
disagreement as to this issue had been received.  Thus, this 
issue is not currently in appellate status and the Board's 
discussion below does not include tinnitus.  This issue was 
however, addressed in a November 2001 Statement of Accredited 
Representative in Appeals Case in Lieu of VA Form 646, and it 
is thus, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By decision dated July 1947, the RO denied the veteran's 
claim of entitlement to service connection for an ear 
condition.

3.  The evidence associated with the claims file subsequent 
to the July 1947 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.

4.  Competent evidence establishes that the veteran incurred 
bilateral hearing loss during active service.


CONCLUSIONS OF LAW

1.  The RO's July 1947 decision denying entitlement to 
service connection for an ear condition is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The evidence received since the July 1947 rating decision 
is not new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for an 
ear condition have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309, 3.385(2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).  Implementing 
regulations for the VCAA were subsequently enacted.  The 
regulatory amendments were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  See 66 Fed Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA and the accompanying regulations 
redefine the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  While the VCAA does not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Further, the Board 
observes that the statutory and regulatory changes pertain to 
the definition of new and material evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  However, as noted above the amendment 
to 38 C.F.R. § 3.156(a) is applicable only to claims filed on 
or after August 29, 2001.  The veteran's claim was filed 
prior to that date.

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his request to reopen his claim of entitlement 
to service connection for an ear condition in the rating 
decisions associated with this case as well as in the 
February 2000 statement of the case, and April 2000 
supplemental statement of the case.  The Board is also 
unaware of any additional evidence that could help 
substantiate the veteran's request to reopen.  Under these 
circumstances, the Board finds that the case is ready for 
appellate review. 

It appears from the record that the veteran initially filed a 
claim for an "[e]ar condition aggravated by service" in May 
1946 at the United States Naval Separation Center in Norman, 
Oklahoma.  No action was apparently taken on this claim, and 
in April 1947, he filed another claim for "ear trouble" 
with the reported date of onset of May 1946.  The claim was 
initially denied by the RO in May 1947 on the basis that the 
ear disability claimed by the veteran was not shown by the 
evidence of record.  Additional evidence was received.  This 
evidence consisted of a July 1947 statement and affidavit 
from Bruce R. Hinson, M.D., who reported that he first saw 
the veteran in December 1946 at which time he noted a marked 
decrease in the veteran's hearing.  Dr. Hinson also reported 
that the veteran told him that at the time of his discharge 
from service, notations were made that he did have a hearing 
defect and the veteran reportedly showed Dr. Hinson a copy of 
a form MA-1017 which showed that the veteran filed a claim 
for disability benefits May 24, 1946 at NPSC in Norman, 
Oklahoma.  The RO continued to deny this claim in July 1947 
on the basis that the additional evidence was inadequate to 
establish service connection for any disability.  The veteran 
was notified of the rating decisions and provided with 
information concerning his appellate rights, but he did not 
appeal the decisions. 

Because the veteran did not indicate his intent to appeal the 
RO's July 1947 determination, that determination is final as 
to the issue of service connection for an ear disorder.  38 
U.S.C.A. §§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  The Board notes in this regard, 
that neither the May 1947 rating decision and notice of 
decision as well as the July 1947 rating decision and notice 
to the veteran specifically indicates that service connection 
for hearing loss had been adjudicated and denied.  The May 
1947 letter refers to a condition of ear disability and the 
July 1947 notice while referring to Dr. Hinson's letter does 
not specifically inform the veteran that service connection 
for hearing loss had been denied.  While it does appear that 
the veteran was claiming service connection for ear 
disability to include hearing loss, because neither the 
pertinent rating decisions nor notices to the veteran 
specifically identifies hearing loss as the subject of the 
denial, the Board cannot conclude that a hearing loss 
disorder has been the subject of a prior final denial.  The 
Board also notes that, in connection with this appeal, the RO 
adjudicated the claim for service connection for hearing 
impairment on a de novo basis.  Based on the foregoing, the 
Board has also determined that the hearing loss claim should 
be adjudicated on a de novo basis, and has adjudicated the 
claim for service connection for an ear condition with regard 
to the legal criteria governing reopened claims.

Once an RO decision becomes final under 38 U.S.C.A. § 7105(a) 
(West 1991), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001); Suttmann v. Brown, 5 Vet. App. 127, 
135 (1993).  The Board must review all evidence submitted 
since the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The veteran's claim for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (2001).  
Reviewing a final decision based on new and material evidence 
involves several steps.  See Elkin v. West, 12 Vet. App. 209, 
214-19 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, 219 F.3d 1375 (Fed. Cir. 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2001); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The relevant evidence that was of record at the time of the 
July 1947 RO denial consisted of the veteran's service 
medical records and a July 1947 letter and affidavit from 
Bruce R. Hinson, M.D.   The service medical records contain 
no diagnosis, treatment, or findings of an ear condition or 
hearing loss.  The May 1944 entrance examination documented a 
whispered voice test of 15/15, with a normal examination of 
the ears.  The May 1946 separation examination noted a 
whispered voice test of 15/15, with no diseases or defects of 
the ears. 

In July 1947, Dr. Hinson wrote that he had seen the veteran 
for a hearing disability on various occasions throughout 1946 
and 1947.  As noted above, he observed a marked decrease in 
the veteran's hearing in December 1946.  The veteran had 
related a history of a hearing defect in service and of 
filing a claim for disability compensation following 
discharge.  Dr. Hinson noted that the veteran sat in the 
front row at college because of his hearing impairment. 

The additional pertinent evidence that has been associated 
with the claims file since the RO's July 1947 denial includes 
a November 1947 VA medical opinion, a June 1953 lay statement 
received in September 1999, a March 1999 report from 
Audiology Clinic, and an April 2000 personal hearing 
transcript.

In November 1947, a VA physician wrote that an examination of 
the veteran had found no ear condition that was deemed 
necessary for treatment.  A June 1953 letter from the 
veteran's fellow serviceman stated that the veteran was hard 
of hearing and had his ears worked on aboard ship.  He 
recalled that the veteran was hard of hearing to a certain 
extent.

The March 1999 Audiology Clinic report found that the veteran 
had mild sensorineural hearing loss in the low frequencies 
and profound loss in the high frequencies.  The onset of 
hearing loss and tinnitus was reportedly in 1946 due to noise 
exposure while serving aboard an aircraft carrier.  The 
veteran presently required binaural hearing aids.  Reported 
audiological findings are dated between May 1987 and March 
2000.  

At his personal hearing before the RO, the veteran testified 
that he first had ear trouble aboard ship in service.  He 
described this ear trouble as ringing of the ears and 
difficulty understanding what people were saying.  The 
veteran served aboard an aircraft carrier for two years and 
developed problems after six months of service.  He served as 
a quartermaster on an open bridge where 20 and 40 mm. guns 
were fired.  He wore no hearing protection.  When he sought 
medical care, the veteran was given cotton balls to place in 
his ears on several occasions.  The veteran testified that he 
had no other ear condition and never had an infection or 
disease of the ears.  During his separation examination, the 
veteran reported his ear problems and then immediately filed 
a claim with VA.  He saw Dr. Hinson and an audiologist 
shortly after his discharge from service.  He had no noise 
exposure following service.  The veteran's wife testified 
that she had known him since 1947 and that she knew of his 
hearing loss at that time.  

In considering the recently submitted evidence in conjunction 
with the previous evidence, the Board concludes that the 
recently submitted evidence is not new and material and need 
not be considered to decide fairly the merits of the claim 
for service connection for an ear disorder.  Prior to July 
1947, the record contained no medical evidence that the 
veteran had an ear condition not including hearing loss.  The 
newly submitted evidence does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to fairly decide the merits of the 
claim.  The veteran testified that he had no ear disease or 
infection and that he had no ear problems other than hearing 
loss and tinnitus.  The Board notes that the issue of 
entitlement to service connection for hearing loss is 
addressed separately in this decision and the issue of 
service connection for tinnitus is not currently before the 
Board.  Accordingly, as new and material evidence has not 
been submitted, the veteran's claim is not reopened and the 
appeal is denied.


II.  Service Connection

With respect to the VCAA, the Board finds that even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

In this case, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim for service connection for hearing loss.  The veteran 
was notified by letter, rating decision, and statement of the 
case of the evidence necessary to support his claim.  
Although the veteran was initially informed of the evidence 
needed to establish a "well-grounded" claim, which is no 
longer a valid basis for service connection, see VCAA, supra, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  

The RO also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claim and has testified 
at a personal hearing before the RO.  The Board recognizes 
that the veteran was not provided a VA examination in 
relation to his claim; however, he submitted a private 
audiological examination and the Board finds that the record 
contains sufficient medical evidence to evaluate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Thus, the Board concludes 
that the record as it stands is complete and adequate for 
appellate review and that no further action is necessary to 
meet the requirements of the VCAA.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

Where certain diseases, such as sensorineural hearing loss, 
manifest to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  For purposes of a 
hearing loss claim, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2001).

Based upon the above-described evidence, the Board finds that 
a grant of service connection for bilateral hearing loss is 
warranted.  The veteran presented credible testimony as to 
the circumstances of active duty, his in-service noise 
exposure, and the continuity of his hearing loss.  The March 
1999 Audiology Clinic report confirmed that the veteran 
currently has sensorineural hearing loss and related the 
veteran's history of noise exposure in service.  More 
importantly, although the service medical records contain no 
documentation of hearing loss, the veteran initially 
submitted a claim for an ear condition at the time of his 
separation in May 1946.  Thereafter, statements from Dr. 
Hinson show that the veteran was treated for a marked 
decrease of hearing within seven months of discharge from 
active service.  The Board recognizes that Dr. Hinson's 
report did not clarify whether the veteran had a compensable 
degree of hearing loss within the initial post-service year, 
and in fact, it is doubtful that the Board could obtain the 
actual results of hearing tests conducted in the mid-1940's.  
However, Dr. Hinson described the veteran as having a 
"marked" decrease in hearing in December 1946.  This 
medical evidence coupled with the lay statements, the 
veteran's testimony, and the more recent medical evidence is 
probative of the issue under consideration and must be 
accorded significant weight in this case.  Accordingly, the 
Board will afford the veteran the benefit of the doubt and 
find that there is sufficient evidence of hearing loss 
recognizable for VA purposes in such close proximity to 
service that it must be concluded that such disability is of 
service origin.  Therefore, the benefit sought on appeal is 
granted.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an ear 
condition is denied.

Service connection for bilateral hearing loss is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

